EXHIBIT 10.66*


EMPLOYMENT AGREEMENT
ANDRE JAVES


This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of August 26th, 2014
(the “Execution Date”) by and between Toys “R” Us (Australia) Pty Ltd (the
“Company”) and Andre Javes (the “Executive”).
WHEREAS, Executive has been employed as Managing Director of the Company since
on or about April 15, 2013; and
WHEREAS, as of the Execution Date, the Company desires to continue to employ
Executive and to enter into a new agreement embodying the terms of such
employment and Executive desires to accept such employment and enter into such
an agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company and designated direct and
indirect subsidiaries and/or affiliates of the Company (each, a “Subsidiary”),
for a period commencing on March 1, 2014 (the “Commencement Date”) and ending on
the fourth anniversary of the Commencement Date (the “Initial Term”), on the
terms and subject to the conditions set forth in this Agreement. Following the
Initial Term, the term of Executive’s employment hereunder shall be
automatically renewed on the terms and conditions hereunder for an additional
one year periods commencing on the anniversary of the last day of the Initial
Term (the Initial Term and any extensions of the term of this Agreement, subject
to the provisions of Section 7 hereof, together, the “Employment Term”) unless
either party gives written notice of non-renewal at least one hundred and twenty
(120) days prior to such anniversary.
2.    Position.
a.    During the Employment Term, Executive shall be seconded to Toys “R” Us
(Asia) Limited (“Toys Asia”) to serve as the Managing Director, Southeast Asia &
Greater China and any affiliates or other subsidiaries of Toys Asia, as shall be
determined from time to time. In such positions, Executive shall have such
duties and authority as determined by Toys Asia and the board of directors of
each subsidiary, as applicable and commensurate with the position of Managing
Director. During the Employment Term, the Executive shall report to Monika Merz
or such other persons as Toys Asia may determine from time to time. During the
secondment assignment, Executive will not be an employee of Toys Asia, but will
remain an employee of the Company, in accordance with the terms of this
Agreement. This secondment assignment may be terminated at any time by the
Company for any reason or no reason at all. In the event that this assignment
should be terminated, Executive shall be repatriated back to Australia within
ninety (90) days of termination of the assignment. It is anticipated that after
the first two years of the secondment assignment, the parties will mutually
determine whether it is


1

--------------------------------------------------------------------------------




beneficial to continue the current terms and conditions of the expatriate
package or to convert the arrangement into an international transfer.
b.    Without limiting Executive’s duties at law, in equity, under any
legislation or under any applicable Company policies, during the Employment Term
Executive must:
(i)     perform to the best of Executive’s abilities and knowledge the duties
assigned to Executive from time to time, which may include duties for the
benefit of the Company and Toys Asia;
(ii)     devote Executive's whole time and attention to the duties assigned to
Executive during normal business hours and such additional hours which may be
necessary for the performance of those duties;
(iii)     use all reasonable efforts to promote the interests the Company and
Toys Asia;
(iv)     promptly inform the Company and Toys Asia of (x) any matter in
connection with Executive's employment which comes to Executive's notice that
may be regarded as material and relevant to the Company and Toys Asia; and (y)
any facts, information or circumstances (including concepts or ideas) which may
be of use to further the interests of the Company and Toys Asia;
(v)     disclose to the Company and Toys Asia any facts, information or
circumstances (including concepts or ideas) which may give rise to a conflict
between Executive’s interests and the interests of the Company and Toys Asia;
(vi)         immediately disclose to the Company and Toys Asia any matter which
renders or may render Executive unable to perform some or all of Executive's
duties under this Agreement;
(vii)     immediately disclose to the Company and Toys Asia any actual or
potential breach of this Agreement; and
(viii)     comply with all laws and the rules and regulations of external
agencies applying to Executive's position and duties.
c.    Without limiting Executive’s duties at law, in equity, under any
legislation or under any applicable Company policy, Executive must not:
(i)     act in conflict with the best interests of the Company and Toys Asia;
(ii)     on discovery of a conflict between Executive's interests and the
interests of the Company and Toys Asia, allow that conflict to continue without
first obtaining the written consent of the Company and Toys Asia or the person
nominated by the Company and Toys Asia from time to time;


2

--------------------------------------------------------------------------------




(iii)     prepare to be engaged or engage in any business or employment other
than for the Company and Toys Asia except with the prior written consent of the
Company and Toys Asia or the person nominated by the Company and Toys Asia from
time to time, although Executive may without prior consent hold (A) securities
in any corporation listed on a recognized stock exchange up to 5% of the class
of the security (except as provided in the Shareholders Agreement); or (B) a
non-executive position on the board of any charitable or community organization,
details of which must be disclosed to the Company and Toys Asia;
(iv)     compete with the Company and Toys Asia;
(v)     in performing Executive's duties, accept any financial or other benefit
except from the Company and Toys Asia;
(vi)     do anything which does or may, in the Company and Toys Asia's opinion,
damage the reputation of the Company and Toys Asia;
(vii)     use the Company and Toys Asia's IT Systems (A) for excessive or
unreasonable personal use, (B) to view or distribute unlawful material, or
material which may be regarded as offensive or inappropriate; or (C) to copy,
disclose or use material in breach of this Agreement; and
(viii)     unlawfully discriminate against or sexually harass another person or
otherwise fail to comply with any laws applying to Executive's employment.
d. Executive must become familiar with and comply with all policies of the
Company and Toys Asia in place or as varied or replaced (including policies
relating to any Employee Benefits provided to Executive) that are intended to
apply to him and have been provided or made available to Executive. The terms of
these policies are not incorporated as terms of this Agreement and are not
intended to create any legally enforceable rights on the part of Executive, but
Executive must abide by them because they are lawful and reasonable directions
of the Company.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of AD $449,738, payable in substantially equal
periodic payments in accordance with the Company’s practices for other officers
of the Company, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Company based upon
any appropriate and required board of director approvals, which shall at least
annually review Executive’s rate of base salary to determine if any such
increase shall be made. Executive’s annual base salary, as in effect from time
to time hereunder, is hereinafter referred to as the “Base Salary.”
4.    Annual Bonus. Executive may be eligible to earn an annual bonus award in
respect of each fiscal year of the Company (an “Annual Bonus”). For fiscal year
2014, Executive may be eligible to earn an Annual Bonus in a target amount of up
to 80% of Executive’s Base Salary (the “Target Bonus”), payable conditional on
the Company’s achievement of certain performance targets established by the
Company and based upon any appropriate and required board of director approvals
(such criteria not forming part of this


3

--------------------------------------------------------------------------------




Agreement) and pursuant to the terms of the Company’s incentive plan, in effect
from time to time. Thereafter, Executive may be eligible to earn an Annual Bonus
in a target amount as may apply to all similarly situated Senior Vice President
executive level employees, payable conditional on the Company’s achievement of
certain performance targets established by the Company based upon any
appropriate and required board of director approvals (such criteria not forming
part of this Agreement) and pursuant to the terms of the Company’s incentive
plan, in effect from time to time.
5.    Employee Benefits; Business Expenses.
a.    Employee Benefits.
(i)     Assignment Benefits. Executive shall be entitled to receive the
Assignment Benefits detailed in Exhibit A, attached hereto.
(ii)     Health Insurance Benefits. Executive shall receive a maximum amount of
AD $7,500 to be paid towards a health plan of Executive’s choice which has
international coverage for Executive, his spouse and dependent child. The final
amount due by the Company must be approved in advance by the Vice President,
Total Rewards.
(iii)     Superannuation Benefits. Executive shall be entitled to continue to
participate in the Company’s Superannuation Plan on the same basis as this
benefit is or may be available to other senior executives of the Company.
b.     Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
policies, as in effect from time to time, applicable to officers of the Company.
6.    Long Term Incentives. Executive shall participate in the Toys “R” Us, Inc.
2010 Incentive Plan (the “Incentive Plan”) in accordance with the policies and
procedures of the Incentive Plan and any subsequent plans (such plans not
forming part of this Agreement).
7.    Termination. The Employment Term and Executive’s employment hereunder may
be terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least one hundred and twenty
(120) days’ advance written notice of any resignation of Executive’s employment
without Good Reason (as defined in Section 7(c) below) (other than due to
Executive’s death or Disability). Notwithstanding any other provision of this
Agreement, the provisions of this Section 7 shall exclusively govern Executive’s
rights upon termination of employment with the Company.
a.    By the Company For Cause or By Executive Without Good Reason.
(i)     The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) without notice or payment
in lieu of notice to Executive, or shall terminate automatically upon
Executive’s resignation without Good Reason (other than due to Executive’s death
or Disability); provided that Executive will be


4

--------------------------------------------------------------------------------




required to give the Company at least one hundred and twenty (120) days’ advance
written notice of such resignation or making payment in lieu of notice to the
Company.
(ii)     For purposes of this Agreement, “Cause” shall mean any of the
following, as determined by the Company: (A) Executive’s willful failure to
perform any material portion of his duties; (B) the commission of any fraud,
misappropriation or misconduct by Executive that causes demonstrable injury,
monetarily or otherwise, to the Company, Toys Asia or any other subsidiaries or
affiliates of the Company; (C) the conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude (or its substantive equivalent
under Australian law), or fails to immediately notify the Company in the event
that Executive is charged with or found guilty of any criminal offense which in
the opinion of the Company may affect or may bring the Company or its
Subsidiaries into disrepute or affects or may affect Executive’s ability to
carry out his duties properly; (D) an act resulting or intended to result,
directly or indirectly, in material gain or personal enrichment to the Executive
at the expense of the Company, Toys Asia or any other subsidiaries or affiliates
of the Company; (E) any material breach of Executive’s fiduciary duties to the
Company, Toys Asia or any other subsidiaries or affiliates of the Company as an
employee or officer; (F) a violation of the Company’s Code of Ethical Standards,
Business Practices and Conduct or any other violation of policies of the
Company, Toys Asia or any other subsidiaries or affiliates of the Company; (G)
the failure by the Executive to comply, in any material respect, with the
provisions of Sections 8 and 9 of this Agreement; (H) the failure by the
Executive to comply with any other undertaking set forth in this Agreement or
any other agreement Executive has with the Company, Toys Asia or any other
subsidiaries or affiliates of the Company or any breach by Executive hereof or
thereof if such failure or breach is reasonably likely to result in a material
injury to the Company, Toys Asia or any other subsidiaries or affiliates of the
Company; or (J) is precluded from working in Hong Kong for any reason.
(iii)     If Executive’s employment is terminated by the Company for Cause, or
if Executive resigns without Good Reason (as hereafter defined), Executive shall
be entitled to receive:
(A)     a lump sum payment of the Base Salary that is earned by Executive but
unpaid as of the date of Executive’s termination of employment, paid in
accordance with the Company’s payroll practices, but in no event later than
seven (7) days following Executive’s termination of employment;
(B)     reimbursement, within thirty (30) days following submission by Executive
to the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with the Company
policy referenced in Section 5(b) above prior to the date of Executive’s
termination; provided claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within ninety (90) days
following the date of Executive’s termination of employment; and


5

--------------------------------------------------------------------------------




(C)     such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (A) through (C) hereof being referred to as the “Accrued Rights”).    
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
b.    Disability or Death.
(i)     The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and, subject to applicable law, may be terminated by the
Company upon the Executive’s Disability by giving thirty (30) days’ advance
written notice or making payment in lieu of notice to the Executive. For
purposes of this Agreement, “Disability” of Executive means that the Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company. In
the event of a dispute, the determination of whether Executive is Disabled will
be made by the Board and may be supported by the advice of a physician competent
in the area to which such Disability relates.
(ii)     Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
(A)        the Accrued Rights; and
(B)        a pro rata portion of the Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated.
Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive or his
estate, as applicable, shall have no further rights to any compensation or any
other benefits under this Agreement.


6

--------------------------------------------------------------------------------




c.    By the Company Without Cause or by Executive for Good Reason.
(i)     Executive’s employment hereunder may be terminated (A) by the Company
without Cause upon serving a ninety (90) days’ advance written notice or making
payment in lieu of notice to Executive (which shall not include Executive’s
termination of employment due to his death or Disability) or (B) by Executive
for Good Reason without notice or payment in lieu of notice to the Company (as
defined below).
(ii)     For purposes of this Agreement, “Good Reason” shall mean, without the
consent of the Executive and other than in connection with a termination of the
Executive’s employment by the Company for Cause or due to Executive’s death or
Disability, (A) the failure of the Company to pay any undisputed amount due
under this Agreement; (B) a substantial reduction in Executive’s targeted
compensation level (other than a general reduction in base salary or annual
incentive compensation opportunities that affects all members of senior
management of the Company proportionally); or (C) notice by the Company pursuant
to Section 1 that it is not extending the Employment Term or the Company
repatriates the Executive back to his home country and does not offer Executive
an equivalent position in title and compensation (base salary and target annual
bonus) in Executive’s home country, in each case, that is not cured within
thirty (30) days after receipt by the Company of written notice from Executive.
Notwithstanding the foregoing, any termination by Executive for Good Reason may
only occur if Executive provides a Notice of Termination (as defined in Section
7(d)) for Good Reason within forty-five (45) days after Executive learns (or
reasonably should have learned) about the occurrence of the event giving rise to
the claim of Good Reason. Notwithstanding the foregoing, resignation by
Executive shall not be deemed for “Good Reason” if the basis for such Good
Reason is cured within a reasonable period of time (determined in light of the
cure appropriate to the basis of such Good Reason), but in no event more than
thirty (30) business days after the Company receives the Notice of Termination
specifying the basis of such Good Reason.
(iii)     If Executive’s employment is terminated by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:
(A)        the Accrued Rights;
(B)        a pro rata portion of the Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated; and
(C)    subject to Executive’s continued compliance with the provisions of
Sections 8 and 9 and Executive’s execution (and non-revocation) of a release of
all claims against the Company, Toys Asia and any other subsidiaries or
affiliates of the Company, in a form substantially similar to the Separation and
Release Agreement attached hereto as Exhibit


7

--------------------------------------------------------------------------------




B, an amount equal to one (1) times the annual Base Salary at the rate in effect
immediately prior to the date of Executive’s termination of employment;
provided, however, that the aggregate amount described in this subsection (C)
shall be in lieu of notice or any other severance amounts to which the Executive
may otherwise be entitled and shall be reduced by any amounts owed by Executive
to the Company or any affiliate;
(iv)     Following Executive’s termination of employment by the Company without
Cause (excluding by reason of Executive’s death or Disability) or by Executive
for Good Reason, except as set forth in this Section 7(c)(iii), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement. Furthermore, if the Company provides notice to terminate Executive’s
employment, then the Company may:
(A)     direct Executive not to perform any duties, or to perform specified
duties, for part or all of the notice period;
(B)     direct Executive to remain away from the Company’s/Toys Asia’s premises;
(C)    direct Executive to have no contact with any employee, director client,
customer, or supplier of the Company/Toys Asia or any Subsidiary of the Company;
(D)     appoint another person to perform some or all of Executive’s duties; and
(E)    change the title of the Executive.
d.    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death or Disability)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12(g) hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
e.     Board/Committee Resignation. Upon termination of Executive’s employment
with the Company for any reason, Executive agrees to resign, as of the date of
such termination and to the extent applicable, from all Company or
subsidiary/affiliate boards of directors (and any committees thereof), and to
execute any documents required by the Company or any subsidiary and take any
steps necessary to give effect to such resignations.
8.    Non-Competition.
a.    Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:


8

--------------------------------------------------------------------------------




(i)     During the Employment Term and the twelve (12) month period commencing
on Executive’s termination of employment (the “Restricted Period”), Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly:
(A)    engage in any business that directly or indirectly is a “Competitive
Business.” For purposes of this subsection (A) a “Competitive Business” means,
with respect to the Executive at any time, any Person engaged wholly or in part
(directly or through one or more subsidiaries) in the retail sale or wholesale
distribution (including in stores or via mail order, e-commerce, or similar
means) of “Competing Products,” if more than one-third (1/3) of such Person's
gross sales for the twelve (12) month period preceding such time (or with
respect to the period after Executive’s termination date, as of such termination
date) are generated by engaging in such sale or distribution of Competing
Products. Without limiting the foregoing, the term “Competitive Business” shall
in any event include Amazon.com, Tao-Bao, Walmart, Carrefour, Tesco, Lotte,
Emart, Spar, Mothercare / ELC, Hamleys, Good Baby and any of their respective
parents, subsidiaries, affiliates or commonly controlled entities. For purposes
of this subsection (A) “Competing Products” means, with respect to the Executive
at any time, (1) toys and games, (2) video games, computer software for
children, and electronic toys or games, (3) juvenile or baby products, apparel,
equipment, furniture, or consumables, (4) wheeled goods for children, and (5)
any other product or group of related products that represents more than twenty
(20) percent of the gross sales of the Company and its affiliates and
subsidiaries for the twelve (12) month period preceding such time (or with
respect to the period after the Executive’s termination date, as of such
termination date);
(B)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(D)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates with whom Executive had
contact during and in the course of the last twelve (12) months of Executive’s
employment.


9

--------------------------------------------------------------------------------




(E)    During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
(a)    solicit to leave the employment of, or encourage any employee of the
Company, Toys Asia or any other subsidiaries or affiliates of the Company, with
whom Executive had contact during and in the course of the last twelve (12)
months of executive’s employment to leave the employment of, the Company, Toys
Asia or any other subsidiaries or affiliates of the Company; or
(b)    hire any such employee (other than clerical or administrative support
personnel) who was employed by the Company, Toys Asia or any other subsidiaries
or affiliates of the Company as of the date of Executive’s termination of
employment with the Company or who left the employment of the Company, Toys Asia
or any other subsidiaries or affiliates of the Company coincident with, or
within one year prior to, the termination of Executive’s employment with the
Company.
(ii)     During the Restricted Period, Executive will not, directly or
indirectly, solicit to leave the employment of, or encourage to cease to work
with, as applicable, the Company, Toys Asia or any other subsidiaries or
affiliates of the Company, any consultant, supplier or service provider, with
whom Executive had contact during and in the course of the last twelve (12)
months of Executive’s employment, then under contract with the Company, Toys
Asia or any other subsidiaries or affiliates of the Company.
(iii)     It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. If a court determines that the Restraint
Period of the twelve (12) months is invalid, then the parties agree to
substitute nine (9) months; and if a court determines that nine (9) months is
invalid, then substitute six (6) months; and if a court determines that six (6)
months is invalid, then substitute three (3) months.
b.    Executive further acknowledges and agrees that:
(i)Each restraint specified in clause 8 is reasonable and necessary to protect
the Company’s the Subsidiaries and/or Toys Asia’s legitimate interests;
(ii)Executive intends the restraints to operate to the maximum extent; and


10

--------------------------------------------------------------------------------




(iii)Damages may be inadequate to protect the interests of the Company and the
Subsidiaries for breach of the obligations contained in this clause and the
Company or any Subsidiary is entitled to seek and obtain injunctive relief, or
any other remedy, in any court.
9.    Confidentiality.
a.    Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform his or her duties
to the Company, Toys Asia or any other subsidiaries or affiliates of the
Company, (x) retain or use for the benefit, purposes or account of Executive or
any other Person; or (y) disclose, divulge, reveal, communicate, share, transfer
or provide access to any Person outside the Company, Toys Asia or any other
subsidiaries or affiliates of the Company (other than its professional advisers
who are bound by confidentiality obligations), any non-public, proprietary or
confidential information, including without limitation, rates, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals -- concerning the past, current or future
business, activities and operations of the Company and its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Company and its subsidiaries on a confidential basis (“Confidential
Information”) without the prior written authorization of the Company.
b.    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) required by law or judicial process to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment; or (z) disclosed in connection with a litigation or
arbitration proceeding between the parties.
c.    Except as required by law or judicial process, Executive will not disclose
to anyone, other than Executive’s immediate family, legal and/or financial
advisors, the existence or contents of this Agreement; provided that Executive
may disclose to any prospective future employer the provisions of Sections 8 and
9 of this Agreement, provided they agree to maintain the confidentiality of such
terms.
d.    Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
the Company’s property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates or


11

--------------------------------------------------------------------------------




subsidiaries (whether or not the retention or use thereof would reasonably be
expected to result in a demonstrable injury to the Company, its affiliates or
subsidiaries), except that Executive may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.
e.    Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company or Toys Asia any confidential, proprietary or
non-public information or intellectual property relating to a former employer or
other third party without the prior written permission of such third party.
Executive hereby indemnifies, holds harmless and agrees to defend the Company,
Toys Asia or any other subsidiaries or affiliates of the Company and its
respective officers, directors, partners, employees, agents and representatives
from any actual breach of the foregoing covenant. During the Employment Term,
Executive shall comply with all relevant written policies and guidelines of the
Company and its subsidiaries and affiliates which have been made available or
disclosed to him, including regarding the protection of Confidential Information
and intellectual property and potential conflicts of interest. Executive
acknowledges that the Company and its subsidiaries and affiliates may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version; provided, however, that Executive
shall not be bound by any such amendments unless and until Executive receives
notice of such amendments and copies thereof are made available or disclosed to
him.
f.     The provisions of this Section 9 shall survive the termination of
Executive’s employment for any reason.
10.    Arbitration.
a.    If a Dispute arises, then the parties agree that:
(i)     written notice of the Dispute must be given to the other party,
including details of the facts upon which the Dispute is based, the legal basis
for the Dispute and the amount disputed. The notice must include any supporting
or background documents;
(ii)     upon receipt of the notice of Dispute by the other party, the parties
must endeavor to resolve the Dispute by informal dispute resolution methods;
(iii)         if the Dispute is not resolved within 14 days of the notice of
Dispute being received, either party may refer the Dispute to mediation. The
mediation will be conducted in New South Wales under the Australian Commercial
Dispute Centre ("ACDC") guidelines for commercial mediation which are operating
at the time the Dispute is referred to the ACDC; and
(iv)         if the Dispute is not resolved by mediation within 28 days of the
appointment of a mediator or such further period agreed between the parties, the
parties agree to refer the Dispute to arbitration administered by the ACDC. The
arbitration will be conducted in


12

--------------------------------------------------------------------------------




New South Wales under the ACDC rules for domestic arbitration which are
operating at the time the Dispute is referred to the ACDC.
b.    Notwithstanding the existence of a Dispute, the parties must continue to
perform all of their obligations under this Agreement;
c.    Nothing in this clause prevents either party applying to a court for
urgent interlocutory relief. In this clause, "Dispute" means any dispute arising
between the parties in connection with this Agreement, other than a dispute in
connection with an alleged or actual breach by Executive of clauses 8
(Non-Competition) or 9 (Confidentiality).
11.    Miscellaneous.
a.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New South Wales, Australia, without regard to
conflicts of laws principles thereof.
b.    Entire Agreement/Amendments. This Agreement and any incentive plans
contain the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein and therein.
This Agreement may not be altered, modified, or amended except by written
instrument signed by the parties hereto.
c.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d.    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
e.    Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had


13

--------------------------------------------------------------------------------




taken place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets which is required by this Section 12(e)
to assume and agree to perform this Agreement or which otherwise assumes and
agrees to perform this Agreement; provided, however, in the event that any
successor, as described above, agrees to assume this Agreement in accordance
with the preceding sentence, as of the date such successor so assumes this
Agreement, the Company shall cease to be liable for any of the obligations
contained in this Agreement.
f.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its affiliates or otherwise as provided in Section
7(c) hereof. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment or
otherwise and the amount of any payment provided for pursuant to this Agreement
shall not be reduced by any compensation earned as a result of Executive’s other
employment or otherwise.
g.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail,(or
comparable mail service in Hong Kong or Australia, as the case may be)return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:
Monika Merz
Toys “R” Us-Japan, Ltd.
26th Floor, Muza Kawasaki Central Tower
1310 Omiya-cho, Saiwai-ku, Kawasaki-shi
Kanagawa Pref.   212-8566
JAPAN

With a copy to:
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
USA
Attn: General Counsel




If to Executive:




14

--------------------------------------------------------------------------------




APT 3102, Tower A, Queens Garden
9 Old Peak Road, Midlevels, Central
Hong Kong


Or to the most recent home address of Executive set forth in the personnel
records of the Company.
h.    Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.
i.    Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.
j.    Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses.
k.    Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement all applicable taxes as may be required to be withheld pursuant
to any applicable law or regulation. Executive shall, at all times both during
and after termination of employment, cooperate with the Company in its efforts
to ensure compliance with all applicable tax related issues and requirements.
l.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
m.     Compliance and Approvals. The exercise of or compliance with any
discretion, right or obligation under this Agreement is subject to compliance
with all applicable laws, listing rules, and constitution or articles of
incorporation of the Company and Toys Asia; and any approval which may be
required, including the approval of shareholders. If approval of shareholders is
required before a payment may be made or a benefit may be provided to Executive,
then the Company may, but is under no obligation to seek the approval of
shareholders. If the approval of shareholders is not obtained, Executive's
employment will continue in accordance with this Agreement and Executive will
not be entitled to any other


15

--------------------------------------------------------------------------------




payment or benefit in lieu. To the extent that any amounts payable, or benefits
to be provided are prohibited by Part 2D.2 of the Corporations Act 2001 (Cth),
then the provision of this Agreement providing for the payment or benefit is of
no effect and Executive will not be entitled to any other payment or benefit in
lieu.


[Signatures on next page.]


16

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




TOYS “R” US (AUSTRALIA) PTY LTD:
 
EXECUTIVE:
 
/s/ Monika Merz
 
/s/ Andre Javes
 
MONIKA MERZ
 
ANDRE JAVES
 











    






17

--------------------------------------------------------------------------------





EXHIBIT A


ASSIGNMENT BENEFITS


1.
RELOCATION EXPENSES/ALLOWANCES



All reasonable relocation expenses to your new residence in Hong Kong will be
paid. These benefits will be paid in accordance with the Toys”R”Us Expatriate
Assignment Policy, a copy of which is provided under separate cover.


a.    Eligible Relocation Expenses. Such expenses include: shipment of household
goods to Hong Kong, destination assistance, house hunting services, visa and
immigration fees, three business class outbound airfares (one each for employee
and dependents), temporary living costs in Australia (up to a maximum of 7 days,
if applicable) and temporary living costs in Hong Kong (to a maximum 60 days, if
applicable).


b.    Moving Allowance. A disturbance allowance of AD $11,230 will be paid to
you upon the Commencement Date of your assignment. Please be reminded that
should you choose to terminate your employment with the Company within twelve
(12) months of the Commencement Date, you will be required to repay 100% of this
allowance. Should you choose to terminate your employment with the Company
between thirteen (13) and twenty four (24) months of the Commencement Date, you
will be required to repay 50% of this allowance. Should you choose to terminate
your employment with the Company after twenty four (24) months, you will no
longer be required to repay this allowance.


c.     Housing Allowance. The Company, or Toys Asia will arrange to pay your
actual housing costs for a furnished 3-bedroom apartment while you are living in
Hong Kong, up to a maximum of HKD $150,000 per month, plus the cost of rental
furniture. This payment will be made directly to your landlord on your behalf.
In the event you decide to rent (or sell) your home country housing and are no
longer responsible for your home country housing costs, you will be required to
share in the cost of your housing (housing offset) equal to an amount equivalent
of what you would have paid in your home country. Additionally, the Company will
pay the actual utility costs including water, gas and electricity for the
apartment. Note that while your housing costs will be paid directly by the
Company, utility costs will be reimbursed on an actual cost basis as they are
incurred and submitted for reimbursement.


d.     Cost Of Living Differential (COLA) / LAFHA. A cost of living differential
will be based on: (i) the current rate of exchange between the Australian Dollar
(AUD) and the Hong Kong Dollar (HKD); and (ii) the difference, if any, in the
cost of a market basket of goods and services between a representative
Australian metropolitan area (Sydney) and Hong Kong.


•
The amount of the differential is derived from tables published by Mercer. The
differential is referred to as the COLA / LAFHA.



§
If future Mercer tables indicate that a change in the cost of living
differential is warranted, the change amount will be applied on your next
payroll. Generally, a



1

--------------------------------------------------------------------------------




cumulative change of + or – 2% from your previous cost of living differential
will trigger an adjustment to your COLA/LAFHA on your payroll. Changes to the
cost of living will be evaluated each calendar quarter.


§
Your initial Post Cola Differential for this assignment is estimated at AD
$30,761 annually, based on a family of three on assignment (this includes your
spouse and child). Payment will be made on a monthly basis.



§
Effective July 1, 2014, your COLA/`LAFHA will be based on the Efficient
Purchaser Index (“EPI”), which assumes market purchasing efficiency. In
addition, you will receive a one-time supplemental COLA payment in the amount of
AUD 4,537 which equals the 6 month differential between the Expatriate Index and
the EPI.

e.     Car Allowance. An annual Car Allowance of HKD $120,000, payable monthly,
which provides for all Company car related business travel.
    f.     Tax Equalization. The Company will provide tax equalization between
Australia and Hong Kong taxes on all employment–related earnings. The purpose of
tax equalization is to ensure that the total tax liability of the expatriate
does not exceed, nor be less than, the tax burden you would incur in the home
country on Company derived income. A summary of how tax equalization will be
managed, including a description of hypo-tax, is outlined in the Expatriate
Assignment Policy. An accounting firm designated by the Company will prepare
your Hong Kong and Australia tax returns. The company will pay all fees for tax
return preparation in connection with this assignment. Any further expense, such
as personal estate or tax planning will be your responsibility.


g.     Home Visit Travel. The Company will pay for you and your accompanying
family members, to take one non-business related trip per year to Australia.
Expenses covered will include round trip business class airfare and other
reasonable expenses, including a rental car or transportation to and from the
airport. If you are on personal time, the company will not cover accommodation.
If you are performing business, the Company will pay for accommodation.
h.     Cultural and Language Training. Following your acceptance of this
assignment, the Company will arrange for you to receive cultural training to
assist you in accomplishing your job in Hong Kong. In addition, the Company will
provide Chinese language training of up to 100 hours.

    i.     Education Expense. The Company will pay the cost of an International
School in Hong Kong for your dependent child, as well as reasonable and required
school transportation costs. In addition, the Company will pay the cost of any
one-time entrance or school fees.


j.    Automobile Assistance. The Company will provide assistance to cover the
loss sustained on the forced sale of one car or the costs of canceling a car
lease. Automobile assistance is limited to expenses associated with one car
(either owned or leased), but not both.


2

--------------------------------------------------------------------------------




2.    LOCALIZATION


It is intended that you will return to your Home Country or transfer to a new
assignment location at the end of this assignment. The assignment is anticipated
to last for four (4) years. After the first 2 years of the assignment, you and
the Company will determine whether it is beneficial to continue the current
terms and conditions of the expatriate package or to convert the arrangement
into an international transfer. If you are not transferred after the first 2
years, and you remain in location beyond the initial 4 year assignment period,
or it is determined the assignment becomes open-ended, you will at that point be
localized. Localization includes the phase-out of allowances as you begin
transitioning to local terms and conditions no later than 4 years after the
commencement of this assignment. The phase-out period will be over a three year
period.  The phase-out process means that allowances will be decreased to 75% in
year 5, 50% in year 6 and 25% in year 7, down to 0%. If applicable, school fees
will be reimbursed up to the end of the school year. Further, at the end of the
phase-out period, you will be localized to the Host Country payroll and
benefits.


If there is agreement to localize the position sooner, allowances will end at
such time as the position is localized.


The allowances subject to phase-out include: Housing, Cost of Living
Differential / LAFHA, Home Visit travel and Education Expenses (if applicable).
Tax Equalization benefits will also end after the 7th year, or such time as
there is agreement the position is localized.


3.     LEAVE ENTITLEMENTS
You will continue to be entitled to annual leave, personal (sick and carer's)
leave, compassionate leave and parental leave as granted by the Australian
employment legislation and as it applies from time to time.
You will however be only entitled to Hong Kong local Bank or Public legislated
holidays and not the New South Wales public holidays as you will not be based in
Australia.
4.    REPATRIATION


In accordance with the Company’s Repatriation Policy, the following full
repatriation benefits shall be provided to you (i) at the end of your
assignment; (ii) in the event that you resign for Good Reason; (iii) if you are
terminated by the Company without Cause or (iv) if you become Disabled; or (iv)
in the event of Death during the assignment:
•
return airfare for all family members and final moving expenses;

•
household goods move (including packing);

•
repatriation relocation allowance (US $10,000 equivalent);

•
temporary living expenses:

◦
up to 7 days prior to departure from host location  (e.g., for when the lease is
cancelled but prior to repatriation);

◦
up to 60 days temporary living expenses when they return to their home country
(e.g., if home is unavailable or returning to a different location);



3

--------------------------------------------------------------------------------




•
car lease cancellation or loss on car sale (if applicable);

•
apartment / house lease cancellation

 
In the event a comparable new position is not available at the end of the
assignment, you will first be repatriated back to your home country before a
final employment decision is made. 
 
If your employment is terminated during the assignment due to (i) your
resignation without Good Reason; or (ii) by the Company for Cause, you are
entitled only to return airfare for yourself and family and a household goods
move. Assignment benefits, such as COLA, housing, etc. cease on the effective
date of the termination, unless otherwise agreed by you and the Company.


To be eligible for reimbursement, the repatriation relocation must commence
within 90 days from the date of termination.










4

--------------------------------------------------------------------------------




EXHIBIT B
SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”) is entered into as of this
___ day of __________________________, 20__, between TOYS “R” US (AUSTRALIA) PTY
LTD and any successor thereto (collectively with its affiliates, the “Company”)
and ANDRE JAVES (the “Executive”).
The Executive and the Company agree as follows:
1.The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on
_________________________________ (the “Termination Date”).
2.    In accordance with the Executive’s Employment Agreement, Executive is
entitled to receive certain payments and benefits after the Termination Date.
3.    In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors and assigns, hereby releases and forever discharges
the Company, its parent Company and all of each of their members, parents,
affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors of all of the foregoing companies,
and affiliates and their heirs and assigns, and any and all employee pension
benefit or welfare benefit plans of the Company or its affiliates, including
current and former trustees and administrators of such employee pension benefit
and welfare benefit plans, from all claims, charges, or demands, in law or in
equity, whether known or unknown, which may have existed or which may now exist
from the beginning of time to the date of this Agreement, including, without
limitation, any claims the Executive may have arising from or relating to the
Executive’s employment or termination from employment with the Company and its
subsidiaries and affiliates, as applicable, including (but not limited to) a
release of any rights or claims the Executive may have under ; any laws
prohibiting employment discrimination; or any other claims , whether statutory,
contractual or arising under common law relating to employment, wages, hours, or
any other terms and conditions of employment. This includes a release by the
Executive of any claims for wrongful discharge, breach of contract, torts or any
other claims in any way related to the Executive’s employment with or
resignation or termination from the Company and its subsidiaries and affiliates,
as applicable. This release does not release the Company from any obligations
due to the Executive under the Executive’s Employment Agreement or under this
Agreement, any rights Executive has to indemnification by the Company and any
vested rights Executive has under the Company’s employee pension benefit and
welfare benefit plans.
Additionally, in consideration of the foregoing, the Company agrees to release
and forever discharge the Executive and the Executive’s heirs, executors and
assigns from any claims, charges or demands, and/or causes of action whatsoever,
in law or in equity, whether known or unknown, which may have existed or which
may now exist from the beginning of time


1

--------------------------------------------------------------------------------



to the date of this Agreement, including, but not limited to, any claim, matter
or action related to the Executive’s employment and/or affiliation with, or
termination and separation from the Company and its subsidiaries and affiliates;
provided that such release shall not release the Executive from any loan or
advance by the Company or its subsidiaries or affiliates or a breach under
Section 8 or 9 of the Executive’s Employment Agreement.
4.    This Agreement is not an admission by either the Executive or the Company
of any wrongdoing or liability.
5.    The Executive waives any right to reinstatement or future employment with
the Company and its subsidiaries and affiliates following the Executive’s
separation from the Company and its subsidiaries and affiliates on the
Termination Date.
6.    The Executive agrees not to engage in any act after execution of the
Agreement that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company or its subsidiaries
or affiliates or their respective officers, directors, stockholders or
employees. The Company further agrees that it will engage in no act which is
intended, or may reasonably be expected to harm the reputation, business or
prospects of the Executive.
7.    The Executive shall continue to be bound by Sections 8 and 9 of the
Executive’s Employment Agreement.
8.    The Executive shall promptly return all Company and subsidiary and
affiliate property in the Executive’s possession, including, but not limited to,
Company or subsidiary or affiliate keys, credit cards, cellular phones, computer
equipment, software and peripherals and originals or copies of books, records,
or other information pertaining to the Company or subsidiary or affiliate
business.
9.    This Agreement shall be governed by and construed in accordance with the
laws of Australia, without reference to the principles of conflict of laws.
Exclusive jurisdiction with respect to any legal proceeding brought concerning
any subject matter contained in this Agreement shall be settled by arbitration
as provided in the Executive’s Employment Agreement.
10.    This Agreement represents the complete agreement between the Executive
and the Company concerning the subject matter in this Agreement and supersedes
all prior agreements or understandings, written or oral. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
11.    Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.


2

--------------------------------------------------------------------------------



12.    This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that the
Executive has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.
Additionally, the Executive acknowledges that the Executive has been afforded
the opportunity of at least 21 days to consider this Agreement.
The parties to this Agreement have executed this Agreement as of the day and
year first written above.
TOYS "R" US (AUSTRALIA) PTY LTD
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ANDRE JAVES
 
 
 
 
 
 
 
 
 
 
 
 
 





3